Case 18-30660-5-mcr        Doc 55     Filed 04/30/19 Entered 04/30/19 17:01:17              Desc Main
                                     Document      Page 1 of 2


 UNITED STATES BANKRUPTCY COURT                                 HEARING DATE: May 7, 2019
 NORTHERN DISTRICT OF NEW YORK                                  HEARING TIME: 2:00 p.m.
 _______________________________________                        HEARING PLACE: Syracuse

 IN RE: JOSEPH L. CURR,
        (SSN xxx-xx-0738)
                                                                Case No. 18-30660
                         Debtor.                                CHAPTER 13
 _______________________________________

                               OBJECTION TO CONFIRMATION

         The Trustee objects to confirmation of the amended plan filed March 22, 2019 [#52], in

 the above named Debtor's case for the following reason(s):

 I. NO PLAN PAYMENTS

         The amended plan is missing the section that states how the plan is to be funded. The

 amended plan does not provide for any monthly payments to the Trustee.

 II. PART I BOXES CHECKED WITH NO CORRESPONDING PROVISIONS

         Debtor checked boxes in sections 1.1 and 1.4, but no creditors are listed in the

 corresponding sections of the amended plan (sections 3.2 or 3.3 for limits on secured claims, and

 section 6.1 for the treatment of executory contracts or leases).

 III. AVOIDANCE OF JUDICIAL LIEN

         Debtor proposes to avoid the judicial lien of Southworth Milton, Inc., but filed no

 affidavit in support the relief and did not properly serve the creditor. Upon information and

 belief, there is sufficient equity in Debtor’s real property for the claim to be paid in full with 9%

 interest as filed.

 IV. TREATMENT OF SECURED CLAIMS, OR LACK THEREOF

         A) Debtors lists Ally Financial in section 3.6 of the amended plan, to be paid in full with

 7% interest. Debtor lists the amount of claim as $12,025.20, but the creditor filed a Proof of




                                                   1
Case 18-30660-5-mcr         Doc 55     Filed 04/30/19 Entered 04/30/19 17:01:17          Desc Main
                                      Document      Page 2 of 2


 Claim (#1-1) for $36,380.50 with 6% interest.

          B) The amended plan provides no treatment for the Proof of Claim (#9-1) filed by

 Financial Pacific Leasing Inc., and secured by Debtor’s 1998 Caterpillar Bulldozer. The total

 amount of the claim is $26,300.53.

          C) The amended plan provides no treatment of the secured claim filed by Wells Fargo

 Bank, N.A. (#11-1) in the amount of $665.84, secured by items purchased from Raymour &

 Flanigan.

 V. FEASIBILITY

          The amended plan does not appear to be feasible.

 VI. LIQUIDATION

          Upon information and belief, the amended plan does not satisfy the best-interest-of-

 creditors test of 11 U.S.C. § 1325(a)(4).

          WHEREFORE, the Trustee respectfully requests that Confirmation be denied and for

 such further relief as the Court deems appropriate.


 Dated:    April 30, 2019                                 /s/ Lynn Harper Wilson
           Syracuse, New York                          Lynn Harper Wilson, Staff Attorney
                                                       Office of the Standing Chapter 13 Trustee
                                                       Bar Roll # 509576
                                                       250 S. Clinton Street, Suite 203
                                                       Syracuse, New York 13202
                                                       Telephone: (315) 471-1499
                                                       Email: lhwilson@cnytrustee.com




                                                  2
